2 ree

ota,

F FILE 956 Document #: 7 Filed: 06/12/19 Page 1 of 3 PagelD #:79 ge
OT

2 2019
JUN F IN THE UNITED STATE DISTRICT COURT PECE) yey

5G, BRUGAR THE NORTHERN DISTRICT OF ILLIQQY
CLEMCUS DISTRICTCOURT EASTERN DIVISION Jun 12 PH he 94
ADVATECH, LLC ) S. ois FREee
) COURT

Plaintiff )

v. ee
1:1 Z
ILLINOIS POWER GENERATING COMPANY ee 03956
ce vohn J. Tharp, Jr
Defendant Magistrate Judge Jeffrey T. Gilbert

REQUEST TO ACCEPT COMPLAINT UNDER
SEAL PURSUANT TO LOCAL RULE 5.7

Plaintiff, Advatech, LLC (““Advatech”) by its attorneys, Stein Ray LLP, requests that the
Clerk of this Court accept Advatech’s contemporaneously-filed Complaint to Confirm Arbitration
Award pursuant to Local Rule 5.7 of the U.S. District Court for the Northern District of Illinois.
Local Rule 5.7 provides that “the clerk is authorized to accept a complaint for filing and treat that
complaint and the accompanying papers as if they were restricted pursuant to LR26.2 where the
complaint is accompanied by a written request.” The four requirements of the written request

under LR 5.7 are satisfied herein, for reasons that follow:

1. Advatech’s Request to File this Case Under Seal
Complaint to Confirm Arbitration Award under seal. Advatech and Illinois Power
Generating Company (“IPGC”) participated in an arbitration styled American Arbitration
Association (“AAA”) Case Number 01-17-0001-5690 (the “Arbitration”). Advatech received a

favorable award in the Arbitration and now seeks to confirm the Award.
Case: 1:19-cv-03956 Document #: 7 Filed: 06/12/19 Page 2 of 3 PagelD #:79

2. The Special Circumstances Giving Rise to Advatech Filing this Case Under Seal
During the Arbitration, Advatech and IPGC entered into an agreed protective order (the
“Protective Order’). The Protective Order classifies “orders and awards of the tribunal” as
“Protected Information”. Paragraph 9, states in pertinent part:
A Party intending to file Protected Information received in the Arbitration in a
Related Court Case shall take reasonable steps to protect the confidentiality of such
Protected Information in that proceeding, including without limitation by seeking
court approval to file such Protected Information under seal or by filing such
information in redacted form.
Pursuant to the terms of the Protective Order, Advatech now seeks leave to file this case under
seal. A copy of Advatech’s document, titled “Complaint to Confirm Arbitration Award” and the

Interim and Final Awards which are attached as exhibits, have been provisionally filed under seal.

3. Advatech’s Statement Acknowledging this Filing will Become Public Seven
Days After Filing if there is no Order Extending the Sealing

Advatech is aware that absent an order extending or setting aside the sealing, the file
and its contents will become public on the seventh (7%) day following the date of filing.

Advatech will provide IPGC a copy of this written request and the documents filed under seal.
4, Relevant Administrative Information As Per Local Rule 5.7
The caption for this case is set forth on the first page of this correspondence, the document
is titled “Complaint to Confirm Arbitration Award” and it has been provisionally under seal along
with three exhibits, the Interim Award, the Final Award and the arbitration provision contained in

the parties’ contract. Counsel for Advatech’s email addresses are note in the signature block below.

Dated: ue \2, 2O\4

Respectfully submitted:
ADVATECH, LLC
By:

, CoS L. Comb,
Case: 1:19-cv-03956 Document #: 7 Filed: 06/12/19 Page 3 of 3 PagelD #:79

 

One of its Attorneys

Steven G. M. Stein

Carl L. Popovsky

David Z. Smith

STEIN RAY LLP

222 West Adams Street, Suite 1800
Chicago, linois 60606

(312) 641-3700

Fax: (312) 641-3701

sstein@steinraylaw.com
cpopovsky @steinraylaw.com
dsmith @steinraylaw.com

Counsel for IPGC

Ank Santens, asantens @ whitecase.com
Damien Nyer, dnyer@ whitecase.com
Glen Kurtz, gkurtz @ whitecase.com
